Title: To John Adams from Elizur Goodrich, 2 March 1801
From: Goodrich, Elizur
To: Adams, John



Sir
Washington March 2d. 1801

I have this day had the honour to signify to the proper Officer, my Acceptance of a Commission, under the hand of your Excellency, constituting me Collector of the Customs, in the District of New Haven, in the State of Connecticut.
I feel it due to those sensations I feel, to express to your Excellency, personally, my grateful Acknowledgements, for so honorable a testimonial of your Excellency’s Confidence.—
Happy in retiring to domestic Life, authorised to exercise an Authority, derived from your Excellency, it will be my future pride & pleasure to cherish and cultivate, in connexion with my fellow Citizens those sentiments of respect and esteem for your Excellency’s Character & person, which are so justly due to those eminent and distinguished services, which you have rendered to your Country.
My endeavours, at all times and on all occasions will be directed, rightly to appriciate, and to remember with Gratitude, the Obligations I feel, and as a Citizen to express that high regard, which every real American will ever entertain for your Excellency. I have the Honour to be, / with the most profound respect / your Excellency’s / most obliged & humle servt

Elizur Goodrich